Opinion issued November 19, 2013




                                    In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-13-00846-CR
                          ———————————
                     OSCAR HERNANDEZ, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 177th District Court1
                          Harris County, Texas
                      Trial Court Case No. 1400041


                        MEMORANDUM OPINION

     On October 29, 2013, Oscar Hernandez filed Appellant’s Motion to Dismiss

Appeal in which he states that he no longer wishes to pursue this appeal. The


1
     Trial court judge: Hon. Ryan Patrick
     Counsel for appellant: Angela Cameron
     Counsel for State: Alan Curry, Devon Anderson
motion is signed by the appellant and his attorney, in compliance with Texas Rule

of Appellate Procedure 42.2(a). See TEX. R. APP. P. 42.2(a). No opinion has

issued and although appellants failed to include a certificate of conference in their

motion, more than 10 days have passed and no party has responded to the motion.

See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.2(a); 43.2(f). We dismiss all other pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Jennings, Sharp, and Brown.



Do not publish. TEX. R. APP. P. 47.2(b).




                                           2